IN THE SUPREME COURT OF THE STATE OF DELAWARE

EMMANUEL A. ROBINSON,                   §
                                        §      No. 466, 2017
      Defendant Below,                  §
      Appellant,                        §      Court Below—Superior Court of the
                                        §      State of Delaware
      v.                                §
                                        §      Cr. ID No. 1403011294 (N)
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                           Submitted: February 28, 2018
                           Decided:   March 5, 2018

                                       ORDER

      This 5th day of March 2018, it appears to the Court that:

      (1)    The Clerk issued a notice directing that the appellant show cause why

this appeal should not be dismissed for his failure to pay the filing fee or to file a

motion to proceed in forma pauperis (“IFP motion”) seeking a waiver of the fee.

Following his receipt of the notice to show cause, the appellant submitted a letter

stating that he was unable to pay the filing fee.

      (2)    By letter dated February 12, 2018, the Clerk sent the appellant an IFP

motion form. The Clerk directed the appellant to complete the motion and return it

for filing on or before February 27, 2018. The Clerk advised the appellant that if he

failed to file the motion on or before February 27, the appeal would be dismissed

without further notice.
      (3)    The appellant has filed nothing further in this case and has not filed the

IFP motion. Under these circumstances, dismissal of the appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

3(b)(2)(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                          2